Case 20-20425-GLT           Doc 91
                                 Filed 03/10/20 Entered 03/10/20 12:40:28 Desc Main
                                Document      Page 1 of 1                FILED
                                                                         3/10/20 10:49 am
                                                                         CLERK
                      IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA            COURT - :'3$

  IN RE:                                         :   Bankruptcy No. 20-20425-GLT
                                                 :
  VideoMining Corporation,                       :   Chapter 11
                                                 :
               Debtor.                           :
  ------------------------------                 :
  VideoMining Corporation                        :   Document No. _________
                                                 :
                  Movant,                        :   Related Document No.: 42 and 90
                                                 :
           v.                                    :
                                                 :
  Enterprise Bank, White Oak Business            :
  Capital, Inc, On Deck Capital, Itria           :
  Ventures, LLC, Broadway Advance                :   Hearing Date:         March 12, 2020
  Funding, Green Note Capital Partners, Inc.,    :   Hearing Time:         3:30 P.M.
                                                 :
                  Respondents.                   :

                                      ORDER OF COURT

          AND NOW, this ______
                          10th day of March, 2020, upon Motion of Itria Ventures, LLC to

 Withdraw its Objection to Debtor’s Use of Cash Collateral and any related objection to the

 Hershey’s receivable, it is hereby ORDERED that the Motion is GRANTED.

          The Objection of Itria Ventures, LLC is withdrawn.



                                                 BY THE COURT:

Dated: 3/10/20

                                                                               J.
                                                 Gregory
                                                    g y L.
                                                         L. Taddonio, Judge
                                                                         g
                                                  UNITED
                                                       EDD STATES BANKRUPTCY COURT
                                                                             C




 {00580717.1}
